Title: From Thomas Jefferson to Benjamin Smith Barton, 2 May 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir 
                     
                     Washington May 2. 05.
                  
                  Mr. Dunbar, during his excursion up the Washita, the last fall and winter, collected some dried specimens of plants which he has sent me in order to have them ascertained. I know I cannot dispose of them better than by transmitting them to you, with a request of the result of your investigation.   he went as far as the hotsprings on that river, 500. miles up it. he found their temperature 150°. of Farenheit. his journal & Dr. Hunter’s furnish us with the geography of the river, accurately taken, and with a good deal of matter relative to it’s natural history. I shall put them into the hands of some one to reduce into a small compas the results divested of details too long for the common reader. I shall be happy to recieve in time to incorporate into this, your information as to the plants now sent. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               